DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 1/10/22 are acknowledged. Claim 2  is cancelled. Claims 1 and 3-20 are pending.  Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/17/21.
 Claims 1, 3-11 and 16-20 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 12/9/21 has been considered.  A signed copy is enclosed.

Objections Withdrawn
The objection to claim 2 is rendered moot by cancellation of the claim. 

Objections Maintained
Claim Objections
Claim 1 objected to because of the following informalities:  the term “IMGT” contains an acronym and/or abbreviation that should be spelled out upon first occurrence.  Appropriate correction is required.
Applicant argues that IMGT is not an abbreviation or acronym. However, according to the IMGT Home page (downloaded from https://www.imgt.org/ on 4/28/22), the term is an abbreviation and/or acronym for IMGT®, the international ImMunoGeneTics information system® http://www.imgt.org. 




Claim Rejections Withdrawn
The rejection of claim(s) 1, 6-8, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (J Biol Chem. 2015 Mar 20;290(12):7535-62; provided in previous Office Action mailed 3/16/21) is withdrawn in light of applicant’s amendments thereto.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 3-11 and 16-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection of claim 2 is rendered moot by cancellation of the claim. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to an antigen binding molecule comprising a cognate light chain/heavy chain dimer of an antibody light composed of a VL and a CL antibody domain, associated to an antibody heavy chain comprising at least a VH and a CH1 antibody domain, which association is through pairing the VL and VH domains and the CL and CH1 domains, wherein the amino acids at position 18 of the CL domain and position 26 of the CH1 domain are of opposite polarity, wherein the numbering is according to the IMGT. The molecule can have various possible mutations, with up to 10% variation in the sequence. The specification and claims require specific functional characteristics of the antigen binding molecule. The specification requires that the invention “provide improved pairing of an antibody heavy and light chain…[that] would facilitate the production of bispecific antibodies” (see e.g. page 5). The claims require that the HCs dimerize into an Fc region, wherein the CH3 domains are engineered to introduce functions like one or more knob/hole mutations, interdomain disulfide bridges, repulsive charges that suppress heterodimer formation, and altered heterodimer formation and/or thermostability. The claims provide SEQ ID NO:1-3, however, it is also possible, given the language of the claim which includes for example "an amino acid sequence of SEQ ID NO:1", that any two amino acids in sequence would suffice to meet the limitations of the claims. Because function of protein is dependent on the presence of each specific amino acid residue, and with the possibility of added or deleted amino acids, a wide variety of polypeptides, is encompassed by the instant claim. In addition the phrase “an amino acid sequence” allows any fragment, including any two amino acids in sequence, to be encompassed in the instant claim.  This would in theory encompass any possible protein on earth. These peptides have no correlation between their structure and function. The specification provides no guidance regarding which parent sequences or variants would meet the limitations of the claims and are capable of the required functions.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
The skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine)  As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cells (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column). 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).  
Given the teachings of these references that point out the limitations and pitfalls of using sequence to predict functions, and the lack of a representative number of species across the breadth of the genus, one of skill in the art would not reasonably conclude that the claimed invention meets the written description provision of 35 USC 112(a).  Further, a representative number of species for the extremely broad genus of antigen binding molecules has not been provided. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicant has named embodiments and identified the locations of the amino acids that are mutated. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The claims provide SEQ ID NO:1-3, however, it is also possible, given the language of the claim which includes for example "an amino acid sequence of SEQ ID NO:1", that any two amino acids in sequence would suffice to meet the limitations of the claims. Because function of protein is dependent on the presence of each specific amino acid residue, and with the possibility of added or deleted amino acids, a wide variety of polypeptides, is encompassed by the instant claim. In addition the phrase “an amino acid sequence” allows any fragment, including any two amino acids in sequence, to be encompassed in the instant claim.  This would in theory encompass any possible protein on earth. These peptides have no correlation between their structure and function. It is recommended that Applicant consider amending the claim to read for example "the amino acid sequence of SEQ ID NO:1" to overcome the rejection. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 1, 3-11 and 16-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained. The rejection of claim 2 is rendered moot by cancellation of the claim.
In claims 1, 4 and 9-10, the claims require “numbering according to IMGT”. There are two issues with this phrase. First, the use of the term “IMGT” is interpreted as an incorporation by reference to non-claimed material, which renders the claim indefinite. Where possible, claims are to be complete in themselves. Incorporation by reference “Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)".  See MPEP2173.05(s).” Second, “IMGT” is a trademarked term. MPEP 2173(u) states that if a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.
Claims 17, 19, and 20 require “EU index of Kabat”. The use of the term “EU index of Kabat” is interpreted to read on an index from a particular reference by author Kabat, which would be an incorporation by reference to non-claimed material. This renders the claim indefinite, since the numbering is based on a scheme that is not presented in the claim, and does not correspond with any sequence numbering that is presented. Where possible, claims are to be complete in themselves. Incorporation by reference “Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)".  See MPEP2173.05(s).” 
The claims depending from the recited claims are also rejected because they do not remedy the deficiencies above. 

Applicant’s Arguments
Applicant argues:
1. The phrase “numbering according to IMGT” and “EU index of Kabat” does not refer to a figure or table in the specification so MPEP 2173.05(s) is not applicable.
2. IMGT is trademarked to relate to computer software and online computer database, not well-known numbering scheme. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The holding of Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1990) is relevant. The BPAI found that 
“the aim, the end, the purpose of the claim is to point out particularly and distinctly define the invention to be secured to the individual. The claim is the measure of the patent, and the day has passed when the courts will search the specification for information which it is the very office of the claim to impart. [Emphasis in original.]
A claim which refers to the specification defeats the purpose of a claim. The limited exceptions which permit incorporation by reference do not apply because the system can be described in words without reference to the specification and drawings, as evidenced by system claims 24-41.
Second, the history of phrases which incorporate by reference to the specification and/or drawings shows the difficulty and inconsistency in interpreting such phrases, which have no fixed legal meaning.”
Here, the mutation can be pinpointed without the use of a numbering scheme based on the sequences provided. Therefore, there is no need to rely on the limited exceptions for incorporation by reference. The reliance on incorporation of a separate reference to number amino acids introduces a lack of clarity into the claim, since the numbering does not line up with the sequence provided. Other than through Applicant’s arguments, one of skill in the art would not be able to determine which antibodies fell within the genus, since the placement of the amino acid mutations could vary. Therefore, the rejection is maintained. 
2. According to the IMGT Home page (downloaded from https://www.imgt.org/ on 4/28/22), the term is an abbreviation and/or acronym for IMGT®, the international ImMunoGeneTics information system® http://www.imgt.org. The website states that “IMGT® provides a common access to sequence, genome and structure Immunogenetics data, based on the concepts of IMGT-ONTOLOGY and on the IMGT Scientific chart rules.” Also, “IMGT® consists of 7 databases (IMGT/LIGM-DB, IMGT/GENE-DB, etc.) and 17 online interactive tools for the analysis of sequences (IMGT/V-QUEST and its high throughput version IMGT/HighV-QUEST for next generation sequencing (NGS), IMGT/DomainGapAlign, etc.), and the analysis of genes and of three-dimensional (3D) structures.” Furthermore, the TESS database describes the IMGT mark as “Computer software for use in organizing, administering and managing DNA sequences and proteins, protein sequences and tridimensional structures, and data on expression specificity, function and polymorphisms and engineering in the field of immunogenetics; electronic publications, namely books, manuals, magazines, featuring DNA sequences and protein sequences and tridimensional structures, and data on expression specificity, function and polymorphisms and engineering in the field of immunogenetics recorded on CD-ROM, computer diskettes and computer memories.” The numbering of antibodies is a function performed by the software and databases, therefore the term is a trademark in the claim and the rejection is maintained. 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the term “contains” renders the claim indefinite.  This transitional phrase could either be interpreted as open or closed. According to MPEP 2111.03, transitional phrases such as "contains" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000). However, the specification does not define the term “contain” or give guidance based on context that would clarify its meaning. If the claim is intended to be closed language, then claims 4, 9, and 10 would broaden the scope of the claim, which would render those claims indefinite. It is recommended that Applicant consider amending the claim to recite “comprising” or “consisting of” to define the scope of the claims. 
Claims 17, 19, and 20, recite the limitation "the CH3 domain is given in SEQ ID NO:5.” However, there are two CH3 domains named in claim 11 from which claims 17, 19, and 20 depend. It is unclear if only one, or both CH3 domains are required to have the sequence of SEQ ID NO:5. 
The claims depending from the recited claims are also rejected because they do not remedy the deficiencies above. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 9, and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites the term “contains” as a transitional phrase. This transitional phrase could either be interpreted as open or closed. According to MPEP 2111.03, transitional phrases such as "contains" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000). However, the specification does not define the term “contain” or give guidance based on context that would clarify its meaning (see also rejection under 35 USC 112(b) above). If the claim is intended to be closed language, then claims 4, 9, and 10 would broaden the scope of the claim, which would render those claims indefinite. Since the scope of the encompassed sequences could be broadened in the dependent claims, they are rejected under 35 USC 112(d). It is recommended that Applicant consider amending the claim to recite “comprising” or “consisting of” to define the scope of the claims. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        4/28/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645